116 Ga. App. 226 (1967)
156 S.E.2d 398
ACE WATERPROOFING COMPANY
v.
TREMCO MANUFACTURING COMPANY, INC.
42751.
Court of Appeals of Georgia.
Submitted May 4, 1967.
Decided June 20, 1967.
Rehearing Denied July 26, 1967.
J. E. Wilson, for appellant.
Lipshutz, Macey, Zusmann & Sikes, J. Timothy White, Larry S. Bryant, for appellees.
DEEN, Judge.
"The principal place of business of a corporation as fixed by its charter is its legal residence and the only place it can be sued in the absence of the application of special statutory provisions. Hutcheson Mfg. Co. v. Chandler, 29 Ga. App. 726, 728 (116 S.E. 849); Southern Lumber Co. v. Ramsey-Wheeler Co., 38 Ga. App. 481 (144 S.E. 349)." Singuefield v. General Oglethorpe Hotel Co., 113 Ga. App. 326 (148 SE2d 92). The corporate charter of the defendant Ace Waterproofing Co., Inc. designates its principal office and place of doing business to be in Fulton County, Ga. It is therefore irrelevant for the purposes of this suit that the physical office of the corporation was *227 moved, presumably by its officers, to Clayton County prior to the filing of the action. The plea to the jurisdiction was properly overruled.
Judgment affirmed. Jordan, P. J., and Quillian, J., concur.